In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Hoffman, J.), dated March 17, 2010, as denied his objections to so much of an order of the same court (Livrieri, S.M.), dated January 25, 2010, as denied that branch of his petition which was, in effect, for a recalculation of his child support arrears which accrued prior to May 15, 2008.
Ordered that the order dated March 17, 2010, is reversed insofar as appealed from, on the facts and in the exercise of discretion, without costs or disbursements, the father’s objections to so much of the order dated January 25, 2010, as denied that branch of his petition which was, in effect, for a recalculation of his child support arrears which accrued prior to May 15, 2008, are granted, that portion of the order dated January 25, 2010, is vacated, that branch of the father’s petition which was, in effect, for a recalculation of child support arrears is granted, and the matter is remitted to the Family Court, Suffolk County, for a hearing on the issue of a recalculation of the father’s child support arrears which accrued prior to May 15, 2008.
Under the circumstances presented, the father demonstrated that a hearing to recalculate his child support arrears is warranted (see generally Matter of Griffin v Griffin, 25 AD3d 797, 798 [2006]). Accordingly, the matter must be remitted to the Family Court, Suffolk County, for that purpose. Mastro, J.P., Skelos, Balkin and Roman, JJ., concur.